DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement filed 9/18/18 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, nor has a copy of an English translation been supplied.  It has been placed in the application file, but the foreign language document referred to therein has not been considered.  Cite No. 12 is a Japanese language document, and no associated English language translation was found in the case. 



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level grouping data and establishing an association between such data.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites generic hardware elements for executing a series of steps (i.e., a system for executing a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim essentially recites a series of steps including classifying data into two types (only one type actually required) and determining an association between those two types of data.  The claim appears to encompass merely recognizing that two objects are not identical, and forming an opinion as to how they could be associated.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a vague / unstated mathematical concept for rearranging/selecting data elements) or alternatively, the performance of the limitations in the mind.  It is noted that the use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.
It is further noted that generic hardware is also claimed.  
For example, the claim limitation directed to “classifying a type of data into a first group or a second group” merely encompasses recognizing differences, if any, in data objects.  Further, “calculating an influence degree … the type in the first group”, hints at 
Other than reciting additional generic elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  For example, the claim encompasses the performance of a vague/unclaimed mathematical operation of classifying data into one or two groups.  The claim further recites the “calculation” of a vague “influence degree” or association between two groups of data (one of which isn’t even explicitly required by the claim language).  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  
Alternatively, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  E.g., grouping of male/female attribute data, and then calculating what percentage of such folks are married (e.g., calculating that a degree of influence exists between them).  
Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept, or in the alternative mental processes (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to classifying a type of data into a first group or a second group, and calculating an influence degree … the type in the first group.  Other than reciting additional generic elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  Alternatively, these concepts, 
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of classifying and calculating) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Independent claims 6 and 11 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-5, 7-10 and 12-15 depend upon claims 1, 6 and 11, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
Lines 5-6 recite classification, but it is unclear what exactly is required by this limitation.  The language encompasses classifying into only 1 group.  This essentially is not classifying at all (i.e., doing nothing classifies data into one group).  Presumably, if data is classified into two groups there is only one distinguishing classification feature, yet no guidance is provided as to how such classification is to be performed.  
Line 7 recites an “influence degree”, but no guidance is provided as to how such an element is to be calculated.  
Line 8 recites “response data”, but it is not clear what this data is.  It is not explicitly defined in the claims nor the specification, and appears to be called by different names in the specification (e.g., response variable, response time series, ?).  
one group (i.e., “a first or a second group”).  Thus if only one group were formed, as per lines 5-6, it is unclear that lines 7-9 can have any meaning at all.  See also, dependent claim 2, which seems to indicate that only one type is established/specified.
The language of lines 7-9 is very convoluted.  It is not clear how this language is to be unpacked in order to ascertain what exactly the claim requires (it is a vague/confusing association of data, that does not appear to set forth how such an association is to be concretely established).
Therefore, the scope of the claim is ambiguous.



Further regarding claim 2:  In line 3, it is unclear to what “the type specified” refers.
Additionally, line 4 recites “apparently”.  It is unclear how one skilled in the art establishes the meaning of “apparently”.   Is this a discrete concept?  Is there a range of “influence”, such that a threshold triggers a level of “apparent influence”?  
Line 4 also recites “the first group”.  Since lines 5-6 of parent claim 1 don’t necessarily require a first group (“… a fist group or a second group”), it is unclear that this limitation is required.  
Therefore, the scope of the claim is ambiguous.





Further regarding claim 3:  
The language of lines 3-5 is very convoluted.  It is not clear how this language is to be unpacked in order to ascertain what exactly the claim requires (it is a vague/confusing association of data, that does not appear to set forth how such an influence association is to be concretely established).
Additionally regarding lines 3-5, it is unclear what exactly is required by this limitation.  The language of lines 5-6 of parent claim 1 encompasses classifying into only 1 group.  This essentially is not classifying at all (i.e., doing nothing classifies data into one group).  Presumably, if data is classified into two groups there is only one distinguishing classification feature, yet no guidance is provided as to how such classification is to be performed.  And, thus it is unclear how, if only one group is formed, how the limitations of claim 3 are to be applied.
Therefore, the scope of the claim is ambiguous.



Further regarding claim 4:  
This claim recites “influence”, response data” and “effect factor”.  No guidance is provided in the claims to distinguish between these concepts, or to explicitly set forth how these concepts are integrated to arrive at an explicit claim requirement. 
The language of lines 4-7 is very convoluted.  It is not clear how this language is to be unpacked in order to ascertain what exactly the claim requires (it is a vague/confusing association of data, that does not appear to set forth how the concepts, such as an effect factor, are to be concretely established).

Therefore, the scope of the claim is ambiguous.



Further regarding claim 5:  
Lines 3-4 recite “directly controllable” and “not directly controllable”.  It is not clear what this terminology means.  For instance, if something is “not directly controllable” is it “indirectly controllable” or “not controllable at all” (random, unrelated ?)?
Additionally regarding lines 6-9, it is unclear what exactly is required by this limitation.  The language of lines 5-6 of parent claim 1 encompasses classifying into only 1 group.  This essentially is not classifying at all (i.e., doing nothing classifies data into one group).  Presumably, if data is classified into two groups there is only one distinguishing classification feature, yet no guidance is provided as to how such classification is to be performed.  And, thus it is unclear how, if only one group is formed, how the limitations of claim 5 are to be applied.
Therefore, the scope of the claim is ambiguous.


Independent claims 6 and 11 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-5, 7-10 and 12-15 depend upon claims 1, 6 and 11, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-15 are rejected under 35 U.S.C. §103 as being unpatentable over Sekine et al (US Patent Application Publication No. 2007/0288105, hereafter referred to as “Sekine”) in view of Shirai et al (US Patent Application Publication No. 2007/0094196, hereafter referred to as “Shirai”).

Regarding independent claim 1:  Sekine teaches A factor analysis device comprising: a memory that stores instructions; and at least one processing device coupled to the memory, the at least one processing device being configured to execute the instructions to: (See Sekine Figure 11 showing an exemplary computing environment including storage and processing elements such as #102 -107 and 101.) classify a type of data into a first group or a second group; (See Sekine Abstract discussing objective and explanatory variable types.)
Although Sekine discusses “contribution” (See Sekine Abstract, for example), Sekine does not explicitly discuss the remaining limitations as claimed.  Shirai, though, teaches and calculate, as an influence degree on response data, an influence degree of data of the type classified into the second group, on data of the type in the first group. (See Shirai Abstract teaching evaluation of the influence of explanatory variable types on objective variable types.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Shirai for the benefit of Sekine, because to do so provided a designer with options for implementing a system to improve analysis accuracy of data, as taught by Shirai in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management and analysis of data relationships.  Additionally, there is an overlap of inventive entity.  


Regarding claim 2:  Sekine does not explicitly teach the remaining limitations as claimed.  Shirai, though, teaches wherein the at least one processing device is configured to execute to classify the type specified as being the type that apparently influences the response data, into the first group. (See Shirai Abstract discussing two data types and the influence of an explanatory variable on data classified as a different type, i.e., the objective variable.  See also, Figures 1B and 1C teaching the use of dependent and independent variables, it being implied that dependent variables are “influenced” to a greater extent than independent variables.)

Regarding claim 3:  Sekine does not explicitly teach the remaining limitations as claimed.  Shirai, though, teaches wherein the at least one processing device is configured to execute to classify the type of data in such a way that influence of the data of the type classified into the first group on the response data is larger than influence of the data of the type classified into the second group on the response data. (See Shirai Abstract teaching the determination of an amount of influence as a calculated value, in the context of Figures 1B and 1C teaching the use of dependent and independent variables, it being implied that dependent variables are “influenced” to a greater extent than independent variables.)

Regarding claim 4:  Sekine teaches wherein the at least one processing device is further configured to execute to specify, as an effect factor having influence on the response data, data of the type in the second group an influence of which on the data of the type classified into the first group is larger than a reference, based on the influence degree calculated as the influence degree on the response data.  (See Sekine Abstract discussing a degree of association and degree of independence having an effect on an objective variable, and being based upon a cumulative contribution rate.  See also, para [0008] discussing the finding of an effect of the explanatory variable when a threshold reference is crossed.)  

Regarding claim 5:  Sekine does not explicitly teach the remaining limitations as claimed.  Shirai, though, teaches wherein the type of data includes a type of data a change of which in a value is directly controllable and a type of data a change of which is not directly controllable, and the at least one processing device is further configured to execute to classify the type of data a change of which in a value is directly controllable into the first group, and calculate an influence degree of data of the type classified into the second group, on data of a type in the first group. (See Shirai Figures 1B and 1C teaching the use of dependent and independent variable data type groups.  Also see the Abstract teaching evaluation of the influence of explanatory variable types on objective variable types, and Fig.2 in the context of para [0011] teaching the use of a degree of influence result.)


Claims 6-10 are substantially similar to claims 1-5, respectively, and therefore likewise rejected.  

Claims 11-15 are substantially similar to claims 1-5, respectively, and therefore likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Baykasoğlu, Adil, et al., “Development of a novel multiple-attribute decision making model via fuzzy cognitive maps and hierarchical fuzzy TOPSIS”, Information Sciences, Vol. 301, April 2015, pp. 75-98.
Integration of TOPSIS and FCMs providing an ability to model interdependencies among problem attributes (Abstract).



US Patent Application Publications
Shirai 	 				2007/0094196
Explanatory variable, objective variable, influence (Abstract, Fig. 5); Influence rate, reliability rate (Fig. 7); Film [manufacturing] process/environment (Fig. 8); Influence rate, reliability rate (Fig. 10); Resemblance rate (Fig. 18, 19); Objective variable distribution frequency (Fig. 20). 

Hanawa 	 				2012/0239179
Manufacturing data deviation factors control and alarm (Abstract); Explanatory variables, dependent variables, correlation coefficients (Fig. 5); Data structures showing relationship between variable types and correlation coefficients (Fig. 12); Regression formula derivation table (Fig. 14).  

Sekine 	 				2007/0288105
Degree of independence and association between explanatory and objective variables (Abstract and Fig. 12).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 26, 2022